UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1733



WILLIAM E. MATTINGLY,

                                             Plaintiff - Appellant,

          versus

JOEY'S BAR AND GRILL; JOSEPH MINARDI, III,

                                           Defendants - Appellees,

          and

ONE UNKNOWN PERSONAL INJURY INSURANCE CARRIER,

                                                         Defendant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-95-245-2)

Submitted:   February 27, 1997            Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Mattingly, Appellant Pro Se. Jeffrey Kent Phillips,
STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in this diversity action. We have reviewed the record and

the district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Mattingly v. Joey's
Bar and Grill, No. CA-95-245-2 (S.D.W. Va. May 14, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                3